Order entered November 29, 2017




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-17-00884-CR

                               RUDOLPH EDMONDS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F16-70406-U

                                             ORDER
        By order entered on October 30, 2017, the Court directed Official Court Reporter Sasha

Brooks to file the overdue reporter’s record within twenty-five days or the Court would utilize its

available remedies to ensure the timely filing of the record. On November 27, 2017 Ms. Brooks

filed a request seeking a short extension.

        We GRANT Ms. Brook’s November 27, 2017 request and ORDER her to file the

reporter’s record in this appeal on or before December 1, 2017. We caution Ms. Brooks that the

failure to file the reporter’s record by that time may result in the Court utilizing whatever

remedies it has available, including ordering that she not sit until the complete reporter’s record

in these appeals is filed.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Stephanie Mitchell, Presiding Judge, 291st Judicial District Court; to Sasha Brooks,

official court reporter, 291st Judicial District Court; and to counsel for all parties.




                                                        /s/     LANA MYERS
                                                                JUSTICE